Citation Nr: 1133569	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-18 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to August 1975. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia, (RO).  The case was remanded for additional development by the Board in March 2010 and is now ready for appellate review.  


FINDINGS OF FACT

1.  No psychiatric problems were described on a history collected at service entrance but the Veteran reported having depression or excessive worry at separation from service.  

2.  The Veteran has presented a consistent and credible account with regard to sexual assaults during basic training in October 1974 and his service personnel reports reflect a deterioration in behavior or performance that would be explainable in an individual who suffered from such assaults.  

3.  There are multiple opinions by mental health professionals concluding that the Veteran has PTSD as a result of the reported in-service sexual assaults and there is no competent evidence that definitively contradicts these opinions.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA has issued regulations implementing the VCAA.  38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for service connection for PTSD.  This is so because the Board is taking action favorable to the Veteran in the decision below.  As such, this decision poses no risk of prejudice to the Veteran.  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The Board notes that the appellant was not a Veteran of combat, nor does he assert that he developed PTSD as a result of a combat stressor.  Instead, he has asserted that he developed PTSD due to being sexually assaulted during basic training.  

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(4).  This notice was accomplished in this case, to include by letter in March 2006 and, as directed by the Board in its remand, a March 2010 letter.  

The Veteran's description of the sexual assaults in service as set forth in his March 2006 and April 2010 statements as well as in communications with VA mental health professionals has been consistent with respect to the time, place and details of the assaults.  In addition, as no psychiatric problems were described on a history collected at entrance but he reported having depression or excessive worry at separation, it is possible that the psychiatric symptoms described at that time were the result of the alleged assault.  Finally, after the reported assaults, there are indications in the Veteran's personnel records of behavioral or performance deterioration that may at least in part have been explained by these assaults.  (See July 17, 1975, Commander's Remarks).  

The post service evidence includes a statement from the Veteran's wife in June 2011 detailing that nature of her interactions with the Veteran that would be consistent with the behavior of someone coping with the trauma of a sexual assault, and similar detail as to such behavior on the part of the Veteran was set forth in a June 2011 statement from a VA psychologist who is treating the Veteran.  It was this psychologist's opinion that the Veteran had PTSD as a result of sexual assaults he experienced as a 17 year old Army enlistee.  In addition, the VA examination conducted in June 2010 as requested by the Board remand, as well as an August 2010 addendum opinion, resulted in the conclusion by the VA examiner that the Veteran had PTSD as a result of an in-service sexual assault.  Finally, a November 2010 conclusion from the Veteran's treating psychiatrist at a VA Trauma Recovery Program was that it was as likely as not that the Veteran has PTSD as a result of a traumatic in-service sexual assault.  

Unless the preponderance of the evidence is against the claim, it cannot be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  In this case, while there is no eyewitness or other evidence to definitively document the occurrence of the in-service sexual assaults, the Veteran has provided a consistent account of this assault in his communications with the VA, and psychiatric symptoms are documented at separation.  Given the Veteran's description of the assault in service, the very nature of this incident makes verification difficult.  When a Veteran makes a PTSD claim based on personal assault, an interpretation of behavior changes in relation to a medical diagnosis can establish the occurrence of the stressor in-service.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Under these circumstances, the uncontradicted diagnoses of PTSD due to military sexual trauma by the VA mental health professionals referenced above suffice to confirm the stressors claimed by the Veteran to have occurred in-service.  Id.  As such, without finding error in the RO's action, the Board will exercise its discretion to find that the evidence is in relative equipoise and conclude that service connection for PTSD may be granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


